

EXHIBIT 10.1
 
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT
 
     This AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (this “Agreement”)
is entered into as of November 29, 2010, by and among Advanced Photonix, Inc., a
Delaware corporation (the “Company”), Robin F. Risser (“Risser”) and Steve
Williamson (“Williamson” and together with Risser, the “Investors” and each an
“Investor”).
 
RECITALS
 
     WHEREAS, the Company and Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”);
 
     WHEREAS, each Investor wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, units (“Units”)
comprised of (i) one (1) share of the Company’s Class A Common Stock, par value
$0.001 a share (the “Common Stock”) and (ii) one (1) warrant to purchase 4.00
shares of Common Stock (“Warrants”) pursuant to the terms and conditions of this
Agreement;
 
     WHEREAS, each Investor has reviewed copies of the various documents
referred to in Schedule 1 attached hereto (the “Disclosure Documents”);
 
     WHEREAS, the parties hereto previously entered into that certain securities
purchase agreement dated as of November 15, 2010 (the “Original Agreement”), and
now wish to amend and restate the Original Agreement pursuant to Section 6.3 of
the Original Agreement.
 
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor hereby
agrees as follows:
 
     Section 1. Purchase and Sale of Units; Description of Warrant
 
         1.1. Purchase of Units and Payment. Upon the terms and subject to the
conditions contained in this Agreement, at the Closing the Company shall issue
and sell to each Investor, and each Investor shall purchase from the Company, at
the purchase price shown for each Investor on Schedule 2 attached hereto (such
amount for each Investor, the “Purchase Price”), the number of Units determined
by dividing each Investor’s Purchase Price by the Formula Price. For purposes of
this Agreement, “Formula Price” shall mean the closing price per share of the
Company’s Common Stock on the NYSE Amex stock exchange (“AMEX”) on the business
day immediately preceding the date of the Closing. The Common Stock and the
Warrants comprising each Unit shall be immediately separable upon issuance.
 
         1.2. Description of Warrants. Each Warrant will have a term of five
years, will be exercisable for the number of shares Common Stock stated therein
at any time and from time to time during its term at an exercise price per share
equal to the product of (i) the Formula Price and (ii) 1.20, subject to
adjustment in certain circumstances, and will be substantially in the form
attached hereto as Exhibit A.
 
2
 

--------------------------------------------------------------------------------

 

          1.3. Use of Proceeds. Subject to the receipt of an amendment or waiver
from The PrivateBank and Trust Company (the “PrivateBank”), the lender under
that certain Loan Agreement dated as of September 25, 2008 by and between the
PrivateBank and the Company, the proceeds from the sale of Units hereunder will
be used to make payments in respect of the secured promissory notes issued by
the Company to the Investors, each dated as of May 2, 2005, and subsequently
amended on May 1, 2008, November 26, 2008, April 1, 2009 and November 30, 2009.
 
          1.4. Expense Reimbursement. At the Closing, the Company shall
reimburse Williamson and Risser for reasonable legal expenses incurred by them
in connection with the transactions contemplated by this Agreement (the “Expense
Reimbursement Payment”).
 
          1.5. Closing. The Closing of the purchase and sale of the Units shall
take place at the offices of the Company’s attorney, Dornbush Schaeffer Strongin
& Venaglia, LLP, 747 Third Avenue, New York, New York 10017, on the Closing Date
or at such other locations or remotely by facsimile transmission or other
electronic means as the parties may mutually agree. For purposes of this
Agreement, “Closing Date” shall mean the fifth business day following the day
when all of the conditions set forth in Section 5 hereof are satisfied (the
“Conditions Precedent”), or such other date as the parties may agree, and
“Closing” shall mean the closing of the purchase and sale of the Units pursuant
to this Agreement; provided, however, if there are less than five (5) business
days between the date that Conditions Precedent are satisfied and November 30,
2010, the Closing Date shall be November 30, 2010.
 
         1.6. Closing Deliverables. At the Closing, the Company shall deliver
(or, in the case of the Common Stock , may irrevocably instruct its transfer
agent (the “Transfer Agent”) to deliver) to each Investor (i) certificates
representing the Common Stock purchased by such Investor, (ii) an executed
Warrant, comprising the Units purchased by such Investor as provided herein, as
well as the Expense Reimbursement Payment.
 
     Section 2. Representations and Warranties
 
         2.1. Representations and Warranties of the Company. The Company hereby
represents and warrants to each Investor as of the date hereof and the Closing
Date that:
 
             (a) Organization, Good Standing and Qualification. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to own and operate its assets and properties, to conduct its business
as it is currently being conducted and as described in the Disclosure Documents,
to execute and deliver this Agreement and to consummate the transactions
contemplated herein. Other than Picometrix, LLC (f/k/a Picotronix, Inc.), a
Delaware limited liability company and Silicon Sensors, Inc., a Delaware
corporation (the “Subsidiaries”), the Company does not own securities of any
kind in any other entity. The Company and the Subsidiaries are qualified to do
business as foreign corporations or as a limited liability company, as
applicable, and are in good standing in every jurisdiction in which the nature
of the business conducted or property owned by them makes such qualification
necessary, except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any effect on the
business, operations, properties or financial condition of the Company and its
Subsidiaries that would reasonably be expected to be material and adverse to the
Company and its Subsidiaries, taken as a whole, and any condition, circumstance
or situation that would prohibit the Company from entering into and performing
its obligations hereunder.
 
3
 

--------------------------------------------------------------------------------

 

             (b) Valid Issuance. The Common Stock and Warrants comprising the
Units have been duly authorized by all necessary corporate action and the Common
Stock and the shares of Common Stock issuable upon the exercise of the Warrants
(such shares, “Warrant Shares” and together with the Common Stock and Warrants
comprising the Units, the “Securities” and each a “Security”), when issued in
accordance with the terms hereof and thereof, will be validly issued, fully paid
and non-assessable and free and clear of all taxes, liens, options, calls,
rights of first refusal of any kind, contracts, commitments, demands, charges,
security interests, encumbrances or restrictions on transfer, other than
restrictions on transfer under applicable state and federal securities laws,
subject only to payment of the exercise price prescribed by the Warrants.
 
             (c) Authorization.
 
                 (i) The Company has all requisite corporate power and authority
to enter into and perform its obligations under this Agreement and to issue the
Securities in accordance with the terms hereof;
 
                 (ii) The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby,
including the issuance of the Securities, have been duly authorized by all
necessary corporate action, and no further consent or authorization is required
of any of (A) the Company, (B) its Board of Directors (or any committee or
subcommittee thereof), or (C) stockholders;
 
                 (iii) This Agreement has been duly executed and delivered by
the Company; and
 
                 (iv) This Agreement constitutes a valid and binding obligation
of the Company enforceable against the Company in accordance with its terms.
 
             (d) Disclosure Documents. The Disclosure Documents constitute all
documents filed by the Company with the Securities and Exchange Commission (the
“SEC”) pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended, since March 31, 2010, through the date hereof, and as at the
respective dates of filing thereof, complied in all material respects with the
published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto.
 
             (e) No Material Adverse Change. Except as disclosed in the
Disclosure Documents, since October 1, 2010, neither the Company nor any of its
Subsidiaries has (i) experienced or suffered any Material Adverse Effect, (ii)
incurred any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than (A) those incurred in the ordinary course of the Company’s or its
Subsidiaries’ respective businesses, consistent with past practice, or (B) as
set forth herein or (iii) declared, made or paid any dividend or distribution of
any kind on their capital stock.
 
4
 

--------------------------------------------------------------------------------

 

             (f) No Undisclosed Events or Circumstances. Except as disclosed in
the Disclosure Documents, since October 1, 2010, except for the consummation of
the transactions contemplated herein, no event or circumstance has occurred,
failed to occur or exists with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
             (g) Delisting Notification. The Common Stock is listed on AMEX, and
the Company has taken no action designed to, or likely to have the effect of,
de-listing the Common Stock from AMEX, nor has the Company received any
notification from AMEX to the effect that the Company is not in compliance with
the listing or maintenance requirements of such securities exchange.
 
             (h) No General Solicitation. The Company did not offer the
Securities to either Investor by means of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general advertisement that would be deemed a “general
solicitation” under the provisions of Regulation D, as promulgated by the SEC
under the Securities Act (“Regulation D”).
 
             (i) No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby and the issuance of the Common Stock and Warrants comprising
the Units will not:
 
                  (i) result in a violation of (x) the Company’s certificate of
incorporation, (y) any certificate of designations, preferences and rights of
any outstanding series of preferred stock of the Company or (z) the Company’s
by-laws;
 
                  (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party or any of their properties or assets are subject; or
 
                  (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including United States federal and state securities
laws and regulations and the rules and regulations of AMEX or any other
principal securities exchange or trading market on which the Common Stock is
traded or listed) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected that would have a Material Adverse Effect.
 
              (j) Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company,
any of their properties or assets, the Common Stock or any of the Subsidiaries
or any of the Company’s or the Subsidiaries’ officers or directors in their
capacities as such, which would be material to the Company, except as set forth
in Disclosure Documents which were filed prior to the date hereof.
 
5
 

--------------------------------------------------------------------------------

 

              (k) No Integrated Offering. Assuming the accuracy of each
Investor’s representations and warranties set forth in Section 2.2, neither the
Company, nor to the knowledge of the Company, any of its affiliates or any
person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would cause such offers
and sales to be integrated for purposes of the Securities Act and the
regulations promulgated thereunder with the offer and sale by the Company of the
Securities.
 
          2.2. Representations and Warranties of Investor. Each Investor hereby
severally represents and warrants to the Company as of the date hereof and the
Closing Date that:
 
              (a) Review of Agreements. Such Investor has reviewed the
Disclosure Documents and acknowledges that certain of the Disclosure Documents
include “forward looking” statements that involve a number of risks and
uncertainties, including the risks and uncertainties referred to in the
Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2010.
 
              (b) Suitability of Investment.
 
                   (i) Such Investor understands that the Securities are (and
when issued, will be) “restricted securities” and have not been (and will not
be) registered under the Securities Act or any applicable state securities law.
 
                   (ii) Such Investor is acquiring the Securities as principal
for its own account, for investment purposes only and not with a view to the
resale or distribution thereof.
 
                   (iii) Such Investor has not and will not, directly or
indirectly, offer, sell, transfer, assign, exchange or otherwise dispose of all
or any part of the Securities, except in accordance with applicable federal and
state securities laws.
 
                   (iv) Such Investor has such knowledge and experience in
financial, business and tax matters that such Investor is capable of evaluating
the merits and risks relating to Investor’s investment in the Securities and
making an investment decision with respect to the Company. Such Investor has
independently evaluated the risks and merits of purchasing the Securities and
has independently determined that the Securities are a suitable investment for
such Investor. Such Investor acknowledges that except as otherwise expressly
provided herein, the Company has made no representation or warranty to such
Investor with respect to the legal, income or other tax consequences to such
Investor under the laws of any jurisdiction with respect to an investment in the
Securities. Such Investor has consulted such legal, tax and investment advisors
as it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Securities.
 
                   (v) To the full satisfaction of such Investor, such Investor
has been given the opportunity to obtain information and documents relating to
the Company and to ask questions of and receive answers from officers of the
Company concerning the Company and the investment made hereby.
 
6
 

--------------------------------------------------------------------------------

 

                   (vi) Such Investor is able at this time, and in the
foreseeable future, to bear the economic risk of a total loss of its investment
in the Company.
 
                   (vii) Such Investor is aware that there are substantial risks
incident to an investment in the Company, including without limitation, those
set forth in the Disclosure Documents.
 
                   (viii) Such Investor understands that, unless he notifies the
Company in writing to the contrary at or before the Closing, all of such
Investor’s representations and warranties contained in this Agreement will be
deemed to have been reaffirmed and confirmed as of the Closing, taking into
account all information received by such Investor.
 
                   (ix) Such Investor is an “accredited investor” within the
meaning of that term as set forth in Rule 501(a) under Regulation D.
 
                   (x) Such Investor understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
               (c) AMEX Investor Questionnaire. Such Investor has completed and
returned to the Company the AMEX Investor Questionnaire, if applicable.
 
               (d) General Solicitation. Such Investor is not purchasing the
Common Stock and Warrants comprising the Units as a result of any advertisement,
article, notice or other communication regarding the Common Stock and Warrants
comprising the Units published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement that would be deemed a “general solicitation” under the
provisions of Regulation D.
 
               (e) Reliance on Exemptions. Such Investor understands that the
Securities are being offered and sold to him in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Investor’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Investor set forth herein in order
to determine the availability of such exemptions and the eligibility of Investor
to acquire the Securities.
 
               (f) Capacity. Such Investor has the legal capacity to execute and
deliver this Agreement and to consummate the transactions contemplated herein.
 
               (g) Authorization. This Agreement has been duly executed and
delivered by such Investor and constitutes the valid and binding obligation of
such Investor, enforceable against such Investor in accordance with its terms.
 
               (h) Trading in Common Stock. Since September 13, 2010, neither
Investor nor, to his knowledge, any of his immediate family members, have
executed, and during the period between September 13, 2010 and the Closing, each
Investor will not execute, any purchase or sale of the Common Stock or any short
sales. For purposes of this Section 2.2(h), the term short sale means all types
of direct and indirect stock pledges, forward sale contacts, options, puts,
calls, short sales, swaps (including on a total return basis), and any other
similar transactions whether or not having the effect of hedging any position in
the Common Stock.
 
7
 

--------------------------------------------------------------------------------

 

    Section 3. Indemnification
 
         3.1. Company Indemnification. With respect to each Investor, the
Company covenants and agrees to defend, indemnify and save and hold harmless
such Investor, together with any transferee of each such Investor’s interest in
the Common Stock and/or Warrants comprising the Units that is under such
Investor’s control or is an estate planning vehicle for the benefit of such
Investor, his spouse or his lineal descendants, and his attorneys and
representatives, from and against any and all losses, out-of-pocket costs or
expenses, liabilities, claims or legal damages (including, without limitation,
reasonable fees and disbursements of counsel and accountants and other
out-of-pocket costs or expenses incident to any actual or threatened claim,
suit, action or proceeding, whether incurred in connection with a claim against
the Company or a third party claim) (collectively, “Investor Losses”) arising
out of or resulting from: (i) any inaccuracy in or breach of any representation,
warranty, covenant or agreement made by the Company in this Agreement; or (ii)
the failure of the Company to perform or observe fully any covenant, agreement
or provision to be performed or observed by it pursuant to this Agreement.
 
         3.2. Investor Indemnification. Each Investor covenants and agrees to
defend, indemnify and save and hold harmless the Company, together with its
officers, directors, partners, members, employees, trustees, affiliates,
attorneys and representatives (collectively, “Representatives”) from and against
any and all losses, out-of-pocket costs or expenses, liabilities, claims or
legal damages (including, without limitation, reasonable fees and disbursements
of counsel and accountants and other out-of-pocket costs or expenses incident to
any actual or threatened claim, suit, action or proceeding, whether incurred in
connection with a claim against Investor or a third party claim) (collectively,
“Company Losses”) relating to violations of the Securities Act or other
applicable law or otherwise arising out of or resulting from: (i) any inaccuracy
in or breach of any representation, warranty, covenant or agreement made by such
Investor in this Agreement; or (ii) the failure of such Investor to perform or
observe fully any covenant, agreement or provision to be performed or observed
by him pursuant to this Agreement.
 
         3.3. Indemnification Procedure.
 
              (a) Each party entitled to be indemnified pursuant to Section 3.1
and 3.2 (each, an “Indemnified Party”) shall notify the applicable other party
(the “Indemnifying Party”) in writing of any action against such Indemnified
Party in respect of which such other party is or may be obligated to provide
indemnification pursuant to Section 3.1 or 3.2, promptly after the receipt of
notice or knowledge of the commencement thereof. The failure of any Indemnified
Party so to notify such other party of any such action shall not relieve the
Indemnifying Party from any liability which it may have to such Indemnified
Party except to the extent the Indemnifying Party shall have been prejudiced by
the failure of such Indemnified Party so to notify the Indemnifying Party
pursuant to this Section 3.3.
 
8
 

--------------------------------------------------------------------------------

 

              (b) In case any such action shall be brought against any
Indemnified Party, the Indemnifying Party shall be entitled to participate
therein and, to the extent that the Indemnifying Party may wish, to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnified Party,
and after notice from it to such Indemnified Party of its election so to assume
the defense thereof, the Indemnifying Party will not be liable to such
Indemnified Party for any legal or other expense subsequently incurred by such
Indemnified Party in connection with the defense thereof; provided, however,
that (i) if the Indemnifying Party shall elect not to assume the defense of such
claim or action or (ii) if the Indemnified Party reasonably determines that
there is a potential or actual conflict of interest between the positions of the
Indemnifying Party and of the Indemnified Party in defending such claim or
action, then separate counsel for the Indemnified Party shall be entitled to
participate in and conduct the defense, and the Indemnifying Party shall be
liable for any reasonable legal or other expenses incurred by the Indemnified
Party in connection therewith.
 
              (c) The Indemnifying Party shall not be liable for any settlement
of any proceeding effected without its prior written consent, which consent
shall not be unreasonably withheld, delayed or conditioned. Without the prior
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld, delayed or conditioned, the Indemnifying Party shall not
effect any settlement of any pending or threatened proceeding in respect of
which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
arising out of such proceeding and involves nothing more than the payment of
money by the Indemnifying Party.
 
          3.4. Indemnification Exclusive. Excepting fraud or willful misconduct,
the foregoing indemnification provisions are exclusive, and in lieu of any
statutory, equitable or common law remedy any party may have for breach of
representation, warranty, covenant or agreement hereunder, all of which are
hereby irrevocably waived and relinquished to the maximum legal effect.
 
     Section 4. Transfer Restrictions
 
          4.1. Compliance with Laws. Notwithstanding any other provision of this
Section 4, each Investor covenants that Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of Securities other than (i)
pursuant to an effective registration statement, (ii) to the Company or (iii)
pursuant to Rule 144 promulgated under the Securities Act (provided that the
transferor provides the Company with reasonable assurances (in the form of
seller and broker representation letters) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such Securities under the
Securities Act. As a condition of transfer (other than pursuant to clauses (i),
(ii) or (iii) of the preceding sentence), any such transferee shall agree in
writing to be bound by the terms of this Agreement with respect to such
transferred Securities.
 
9
 

--------------------------------------------------------------------------------

 

          4.2. Legends. Certificates evidencing Securities shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.3 or applicable law:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF, THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II)
UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED THAT THE TRANSFEROR
PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF SELLER AND
BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH
RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE
EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE
SECURITIES.
 
          4.3. Removal of Legends. The restrictive legend set forth in Section
4.2 above shall be removed and the Company shall issue a certificate or
instrument representing such Securities without such restrictive legend or any
other restrictive legend to the holder of the applicable Security upon which it
is stamped, if (i) such Securities are registered for resale under the
Securities Act, (ii) such Securities are sold or transferred pursuant to Rule
144 (if the transferor is not an affiliate of the Company), or (iii) such
Securities are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(c)(2), if applicable) as to such Securities and
without volume or manner-of-sale restrictions. Following the date Rule 144
becomes available for the resale of Securities without the requirement for the
Company to be in compliance with the current public information required under
144(c)(1) (or Rule 144(c)(2), if applicable) as to Securities and without volume
or manner-of-sale restrictions, the Company shall instruct the Transfer Agent to
remove the legend from Securities and shall cause its counsel to issue any
legend removal opinion required by the Transfer Agent. Any fees (with respect to
the Transfer Agent, Company counsel or otherwise) associated with the issuance
of such opinion or the removal of such legend shall be borne by the Company. If
a legend is no longer required pursuant to the foregoing, the Company will no
later than three (3) trading days following the delivery by an Investor to the
Transfer Agent (with notice to the Company) of a legended certificate or
instrument representing such Securities (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer) and a representation letter to the extent required by Section
4.1, deliver or cause to be delivered to such Investor a certificate or
instrument (as the case may be) representing such Securities that is free from
all restrictive legends. The Company may not make any notation on its records or
give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 4.3.
 
10
 

--------------------------------------------------------------------------------

 

          4.4. Acknowledgement. Each Investor hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer Securities or any interest therein without complying with the
requirements of the Securities Act.
 
     Section 5. Conditions Precedent to Closing
 
          5.1. Conditions Precedent to the Obligations of each Investor to
Purchase Units. The right of each Investor to acquire Units at the Closing is
subject to the fulfillment to such Investor’s satisfaction, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
such Investor with respect to such Investor:
 
               (a) Representations and Warranties. The representations and
warranties of the Company in Section 2.1 hereof shall be true and correct as of
the date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.
 
               (b) Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by it at
or prior to the Closing Date other than those set forth in Section 1.6.
 
               (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
               (d) Additional Listing Application. AMEX shall have approved the
Company’s Additional Listing Application with respect to the Securities to be
issued to such Investor pursuant to this Agreement.
 
          5.2. Conditions Precedent to the Obligations of the Company to sell
Units. The Company’s obligation to sell and issue Units to the Investors at the
Closing is subject to the fulfillment to the satisfaction of the Company on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company:
 
               (a) Representations and Warranties. The representations and
warranties made by each Investor in Section 2.2 hereof shall be true and correct
as of the date when made, and as of the Closing Date as though made on and as of
such date, except for representations and warranties that speak as of a specific
date.
 
               (b) Performance. Each Investor shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Investor at or prior to the Closing Date.
 
               (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
11
 

--------------------------------------------------------------------------------

 

               (d) Amex Questionnaire. If applicable, each Investor shall have
delivered a completed AMEX Investor Questionnaire.
 
               (e) Additional Listing Application. AMEX shall have approved the
Company’s Additional Listing Application with respect to the Securities to be
issued to such Investor pursuant to this Agreement.
 
Each of the parties to this Agreement shall use his or its commercially
reasonable efforts to promptly satisfy all of the above conditions to Closing,
including the obtaining of AMEX approval of the Company’s Additional Listing
Application. If for any reason, all of the conditions to Closing set forth above
have not been satisfied or waived by the party in whose favor such conditions
run prior to December 1, 2010, this Agreement shall automatically terminate and
neither party shall have any further obligations hereunder. No such termination
shall relieve any party for his or its liability to the other based upon any
breach of such party’s obligations hereunder prior to the time of such
termination.
 
     Section 6. Miscellaneous
 
          6.1. Amendment and Restatement. Pursuant to Section 6.3 of the
Original Agreement, the Original Agreement is hereby restated in its entirety as
set forth herein and shall have no further force or effect.
 
          6.2. Survival of Warranties and Covenants. The representations,
warranties and rights to indemnification set forth in Section 2 shall survive
indefinitely except as limited by applicable laws.
 
          6.3. Successors and Assigns. This Agreement may not be assigned by
either Investor without the prior written consent of the Company. Nothing in
this Agreement, express or implied, is intended to confer upon any party, other
than the parties hereto or their respective successors and permitted assigns,
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
          6.4. Waiver and Amendment. Neither this Agreement nor any provisions
hereof shall be modified, amended, discharged or terminated, except by an
instrument in writing, signed by the party against whom any modification,
amendment, discharge or termination is sought. Any term or condition of this
Agreement may be waived at any time by the party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the party waiving such term or
condition. No waiver by any party of any term or condition of this Agreement, in
any one or more instances, shall be deemed to be or construed as a waiver of the
same or any other term or condition of this Agreement on any future occasion.
All remedies, either under this Agreement or by law or otherwise afforded, will
be cumulative and not alternative.
 
12
 

--------------------------------------------------------------------------------

 

          6.5. Governing Law; Submission to Jurisdiction. This Agreement shall
be construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to its conflicts of law principles. Each party hereto
hereby submits to the exclusive jurisdiction of the courts of the State of
Michigan and the federal courts of the United States located in the State of
Michigan, for purposes of all legal proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby. Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.
 
          6.6. Waiver of Jury Trial. Each party hereto hereby waives its rights
to a jury trial of any claim or cause of action based upon or arising out of
this Agreement. The scope of this waiver is intended to be all-encompassing of
any and all disputes that may be filed in any court and that relate to or arise
under this Agreement, including, without limitation, contract claims, tort
claims, breach of duty claims and all other common law and statutory claims.
Each party hereto hereby further warrants and represents that such party
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. This waiver is irrevocable, meaning that it may not be
modified either orally or in writing, and this waiver shall apply to any
subsequent amendments, supplement or modifications to (or assignments of) this
Agreement. In the event of litigation, this Agreement may be filed as a written
consent to a trial (without a jury) by the court.
 
          6.7. Section and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
 
          6.8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement. The parties hereto agree that facsimile signatures or other means of
electronically imaging a signature shall be deemed a valid and binding means of
executing of this Agreement.
 
          6.9. Notices. Unless otherwise provided, any notice or other
communication required or permitted to be given or effected under this Agreement
shall be in writing and shall be deemed effective upon personal or facsimile
delivery to the party to be notified or three business days after deposit with
an internationally recognized courier service, delivery fees prepaid, and
addressed to the party to be notified at the following respective addresses, or
at such other addresses as may be designated by written notice; provided,
however, that any notice of change of address shall be deemed effective only
upon receipt:
 

           If to the Company:       Advanced Photonix, Inc.       2925 Boardwalk
      Ann Arbor, MI 48104       Attention: President       With a copy to:  
Dornbush Schaeffer Strongin & Venaglia, LLP       747 Third Avenue       New
York, New York 10017       Attention: Landey Strongin, Esq.       If to
Investor:  
At the address of Investor indicated on the signature page hereof.


13
 

--------------------------------------------------------------------------------

 

               6.10. Entire Agreement. This Agreement, including the Schedules
and Exhibits attached hereto, supersedes all prior discussions and agreements
among the parties hereto with respect to the subject matter hereof and contains
the sole and entire agreement among the parties hereto with respect to the
subject matter hereof.
 
               6.11. Further Assurances. Each party hereto shall execute and
deliver such additional documents as may reasonably be necessary or desirable to
consummate the transactions contemplated by this Agreement.
 
               6.12. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
               6.13. Money Laundering. Each Investor acknowledges that due to
money laundering laws and regulations that may be applicable to the operation of
the Company and its business, the Company may require such proof of identity or
other documentation as may be required to comply with such laws and regulations
before this Agreement can be processed and the Company and its directors,
officers, employees, and agents shall be held harmless and indemnified against
any loss ensuing due to the failure of Investor to truthfully provide any such
proof as may be so required.
 
14
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Securities Purchase Agreement to be duly executed by their respective
authorized signatories as of the date first indicated above.
 

ADVANCED PHOTONIX, INC.   By: /s/ Richard D Kurtz   Name:   Richard D. Kurtz
Title: Chief Executive Officer and Director


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
[SIGNATURE PAGES FOR INVESTOR TO FOLLOW]
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Amended and Restated Securities Purchase Agreement]
 

--------------------------------------------------------------------------------

 


ROBIN F. RISSER      /s/ Robin F. Risser ROBIN F. RISSER   Address for Notice:
2925 Boardwalk Ann Arbor, Michigan 48104 Telephone No.:    (734) 864-5600
Facsimile No.: (734) 998-3474 Attention: Robin F. Risser


Delivery Instructions:
(if different than above)
 

c/o    


Street:    


City/State/Zip:    


Attention:    


 
 
 
 
 
 
 
 
 
 
[Signature Page to Amended and Restated Securities Purchase Agreement]
 

--------------------------------------------------------------------------------

 


STEVEN WILLIAMSON      /s/ Steven Williamson STEVEN WILLIAMSON   Address for
Notice: 2925 Boardwalk Ann Arbor, Michigan 48104 Telephone No.:    (734)
864-5600 Facsimile No.: (734) 998-3474 Attention: Steven Williamson


Delivery Instructions:
(if different than above)
 

c/o    


Street:    


City/State/Zip:    


Attention:    


 
 
 
 
 
 
 
 
 
 
[Signature Page to Amended and Restated Securities Purchase Agreement]
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
ADVANCED PHOTONIX, INC.
 
LIST OF DISCLOSURE DOCUMENTS
 
     The following documents constitute the Disclosure Documents referred to in
the attached Amended and Restated Securities Purchase Agreement and are
available upon request to the Company’s Chief Financial Officer, Robin Risser,
or by linking to the websites indicated below. When this document is open on a
computer screen, each website below may be accessed directly from this document
by holding down the “control” key on a keyboard, rolling the mouse cursor over
any portion of the text of the website address and clicking the mouse.
 

  1.   Definitive Proxy Statement of the Company and any amendment thereto, with
respect to fiscal year ended March 31, 2010, filed with the Securities and
Exchange Commission (“SEC”) on July 15, 2010.                   -      
http://www.sec.gov/Archives/edgar/data/869986/000120677410001602/advancedphotonix_def14a.htm
      2.   Annual Report of the Company on Form 10-K, with respect to the fiscal
year ended March 31, 2010, filed with the SEC on June 29, 2010.           -  
http://www.sec.gov/Archives/edgar/data/869986/000120677410001537/api_10k.htm    
  3.   Quarterly Report of the Company on Form 10-Q, with respect to fiscal
quarter ended July 2, 2010, filed with the SEC on August 16, 2010.           -  
http://www.sec.gov/Archives/edgar/data/869986/000120677410001849/api_10q.htm    
  4.   Quarterly Report of the Company on Form 10-Q, with respect to fiscal
quarter ended October 1, 2010, filed with the SEC on November 15, 2010.        
  -  
http://www.sec.gov/Archives/edgar/data/869986/000120677410002371/advancedphotonix_10q.htm
      5.   Current Reports of the Company on Form 8-K, filed with the SEC since
March 31, 2010.           -   Form 8-K filed with the SEC on May 25, 2010:
http://www.sec.gov/Archives/edgar/data/869986/000120677410001326/api_8k.htm    
      -   Form 8-K filed with the SEC on August 23, 2010:
http://www.sec.gov/Archives/edgar/data/869986/000120677410001872/api_8k.htm    
      -   Form 8-K filed with the SEC on August 27, 2010:
http://www.sec.gov/Archives/edgar/data/869986/000120677410001916/advancedphotonix_8k.htm
          -   Form 8-K filed with the SEC on September 20, 2010:
http://www.sec.gov/Archives/edgar/data/869986/000120677410002024/api_8k.htm    
      -   Form 8-K filed with the SEC on November 15, 2010:
http://www.sec.gov/Archives/edgar/data/869986/000120677410002365/api_8k.htm    
  6.   Company response letter dated March 31, 2010 to SEC Staff comment letter
dated March 4, 2010, filed with the SEC on March 31, 2010.           -  
http://www.sec.gov/Archives/edgar/data/869986/000120677410000813/filename1.htm


--------------------------------------------------------------------------------

 

SCHEDULE 2
 
Purchase Price
 

Investor Purchase Price Robin F. Risser $26,052.06 Steve Williamson $52,104.19
Total $78,156.25


--------------------------------------------------------------------------------